DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4 and 6 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Sullivan et al. (US 10,994,633).
Regarding claims 1, 12 – 14, O’Sullivan et al. discloses a system for boarding a plurality of passengers onto a passenger vehicle having a plurality of unassigned seats, comprising: a first passenger seat (Fig. 1) and a first occupancy indicator (6), the first occupancy indicator associated with the first passenger seat; a second passenger seat (Fig. 1, Col. 3 Lines 40 – 42) and a second occupancy indicator (6), the second occupancy indicator associated with the second passenger seat; and a processor (3, 5) connected to a communication link (Fig. 1) and to the first occupancy indicator and to the second occupancy indicator, wherein the processor is configured to receive reservation data (“booking”, Col. 6 Lines 28 – 46) from a computing device (7, 8) having a seating reservation application (Col. 7 Line 36) engine installed thereon, the computing device configured for connection to the communication link and the seating reservation application engine configured to activate the first occupancy indicator or the second occupancy indicator via the processor (Col. 4 Lines 54 – 64).  

Regarding claim 4, O’Sullivan et al. discloses that the at least one of the first occupancy indicator and the second occupancy indicator is stored within a passenger service unit (Col. 4 Lines 49 – 53).  
Regarding claim 6, O’Sullivan et al. discloses that the computing device is a smartphone (Col. 4 Line 64).  
Regarding claims 7 – 9 and 17 – 19, O’Sullivan et al. discloses that the first occupancy indicator is configured to illuminate a first color when the first passenger seat is not occupied or not reserved; the first occupancy indicator is configured to illuminate a second color when the first passenger seat is occupied or reserved, wherein the first color is green and the second color is red (Col. 7 Lines 15 – 19).
Regarding claim 10, O’Sullivan et al. discloses that the passenger vehicle is an aircraft (Col. 3 Line 6) and the processor is configured to receive the reservation data from the computing device during a boarding process (O’Sullivan teaches that the reservation data is transmitted at any stage of the journey, which would include during the boarding process (Col. 2 Lines 48 – 57).
Regarding claims 11, 15, and 20, O’Sullivan et al. discloses that the seating reservation application engine is configured to activate both the first occupancy indicator and the second occupancy indicator based on instructions received from one of the plurality of passengers (Col. 6 Lines 12 – 27)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Sullivan et al. in view of Jouper et al. (CA 2881140).
O’Sullivan et al. fails to teach that at least one of the first occupancy indicator and the second occupancy indicator is a reading light. However, Jouper et al. teaches a system for monitoring the occupancy of seating which uses a status indicator light comprising an LCD or LED of various sizes. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the indicator light taught by Jouper et al. in the system of O’Sullivan et al. in order to provide a substantial amount of light to indicate the occupancy status in the aircraft. Furthermore, depending on the size of the LED or LCD light, the light could be used as a reading light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.